Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of the
5th day of February, 2013 (the “Effective Date”) between Cache, Inc., a Florida
corporation, having its principal place of business at 1440 Broadway, New York,
New York 10036 (“Cache” or the “Company”), and Jay Margolis (“Margolis” or
“Executive”).

 

WHEREAS, the Company wishes to employ Margolis as Chairman of the Board and
Chief Executive Officer (“CEO”) and Margolis wishes to be employed on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto each intending to be legally bound, agree as follows:

 

1.0                               Employment

 

Cache hereby employs Margolis as CEO and Margolis hereby accepts such
employment.  This Agreement shall commence on the Effective Date for a term of
three (3) years expiring on the three year anniversary of the Effective Date
(the “Expiration Date”), subject to termination as hereinafter provided.

 

2.0                               Duties and Responsibilities

 

2.1                               During Executive’s employment, Executive shall
perform all duties and accept all responsibilities as may be assigned from time
to time by the Board of Directors of Cache (the “Board”) and that are consistent
with the duties and responsibilities of a CEO.

 

2.2                               Executive agrees that he will diligently
devote his entire business skill, time and effort to the performance of his
duties on behalf of Cache.  Executive agrees that he will not, alone or as a
member of a partnership or as an officer, director, employee or agent of any
other person, firm or business organization, engage in any other business
activities or pursuits requiring his personal services that might conflict with
his duties hereunder.  Notwithstanding anything to the contrary in this
Section 2.2, Executive may continue to serve on the Boards of Directors of The
Boston Beer Company, Inc., Godiva Chocolatier, Inc., and the Burlington Coat
Factory, and as an advisor to the Macellum Fund, so long as such activities do
not materially interfere with Executive’s duties and responsibilities hereunder
or violate any covenant contained in Section 7.0.

 

2.3                               Executive represents and warrants that he is
not subject or party to any employment agreement, non-competition covenant,
non-disclosure agreement or other agreement, covenant, understanding or
restriction that would prohibit Executive from executing this Agreement and
performing fully his duties and responsibilities hereunder, or which would in
any manner, directly or indirectly, limit or affect the duties and
responsibilities which may now or in the future be assigned to Executive by
Board.

 

1

--------------------------------------------------------------------------------


 

2.4                               Executive agrees that at all times he will
strictly adhere to and perform all his duties in accordance with applicable
laws, rules and regulations, and in accordance with policies and procedures of
Cache that are in effect from time to time.

 

3.0                               Compensation and Benefits

 

3.1                               Salary.  Cache shall pay Executive an annual
base salary of $900,000, less withholdings and other applicable payroll
deductions as required by law, payable in equal installments at such times as
Cache customarily pays its other senior executive officers, but no less often
than monthly.  During the term of this Agreement, the Compensation Committee of
the Board may review the Executive’s base salary on an annual basis and make
adjustments to increase (but not decrease) the base salary subject to the
performance of the Executive, the operating results of the Company, the
competitive compensation landscape and such other factors as are determined to
be relevant by the Compensation Committee.  Such reviews will be completed prior
to February 1 of the applicable year and any adjustment (if any) will be
effective as of February 1 of such year.  In addition to base salary, the
Executive will be eligible to participate in performance based incentive bonus
plans for senior executive officers as approved by the Compensation Committee of
the Board, as and to the extent provided for in Sections 3.4 and 3.6 below.

 

Executive may, in his sole discretion, agree to receive a reduced annual base
salary on a temporary or permanent basis.  To the extent the reduction is
temporary, at such time as the reduction ceases to be in effect, Executive’s
annual base salary shall revert to the annual base salary in effect immediately
prior to the reduction.

 

3.2                               Welfare and Benefit Plans.  Executive shall be
entitled to participate in Cache’s welfare and benefits plans for its employees,
as the Company may generally make available to its senior executive officers,
including, without limitation, health insurance benefits and term life insurance
equal to three times the Executive’s annual salary, subject to the eligibility
and contribution requirements, enrollment criteria and the other terms and
conditions of such plans. Cache reserves the right to modify, amend and
eliminate any such plans, in its sole and absolute discretion.

 

3.3                               Retirement Plans.  Executive shall be entitled
to participate in Cache’s retirement and savings plans for its employees, as the
Company may generally make available to its senior executive officers,
including, without limitation, participation in Cache’s 401(k) plan, subject to
the eligibility and contribution requirements, enrollment criteria and the other
terms and conditions of such plans. Cache reserves the right to modify, amend
and eliminate any such plans, in its sole and absolute discretion.

 

3.4                               Stock Option/Bonus Plans.

 

(a)                                 Participation.  Executive shall be entitled
to participate in Cache’s 2008 Stock Option and Performance Incentive Plan (the
“Stock Option Plan”), as it may be amended from time to time, and will be
entitled to participate in any other executive bonus or incentive plan
established by Cache, in each case in accordance with the terms and conditions
of those plans, and nothing in this Agreement is intended to modify or
discontinue Executive’s participation in

 

2

--------------------------------------------------------------------------------


 

any plan in which he participates as of the date of this Agreement.  Cache
reserves the right to modify, amend and eliminate any such plans, in its sole
and absolute discretion.

 

(b)                                 Stock Option Grants.  On the Effective Date
of this Agreement, the Executive shall be awarded 1,000,000 common stock options
pursuant to a Nonqualified Stock Option Agreement (the “Option Agreement”).  The
stock option exercise price will be equal to the closing price of Cache’s common
stock on Executive’s first day of employment.  Such options shall vest in equal
installments on the first, second and third anniversary of the grant date.  The
other terms and conditions applicable to such grant shall be as set forth in the
Option Agreement.

 

3.5                               Business Expenses.  Executive shall be
reimbursed for the reasonable business expenses incurred on Cache’s behalf
during his employment and in connection with the performance of his services
hereunder upon presentation of an itemized account and written proof of such
expenses, and in accordance with the policies and procedures established by
Cache.

 

3.6                               Annual Bonus.

 

(a)                                 In each fiscal year that Executive is
employed under this Agreement, Executive will be eligible to receive an annual
bonus, subject to the financial performance of the Company.  The annual target
bonus established for the Executive for each fiscal year shall be fifty percent
(50%) of his annual base salary in effect at the beginning of such fiscal year
(the “Target Bonus”).  The payment of an annual bonus equal to this amount or
more than this amount shall depend upon a comparison of the Company’s operating
EBIDTA computation for such fiscal year (the “Actual Operating EBITDA”) to the
Company’s budgeted operating EBIDTA for such fiscal year, which shall be set by
the Compensation Committee of the Board, and distributed to Executive, in
writing, as soon as administratively practicable at the beginning of each fiscal
year (the “Budgeted Operating EBITDA”).  Both Actual EBITDA and Budgeted
Operating EBITDA amounts shall take into account both fixed and variable
expenses and shall be calculated solely by the Company, in its sole and absolute
discretion.

 

(b)                                 The percentage of the Target Bonus payable
to the Executive shall be calculated in accordance with the factors set forth
below:

 

(i)                                     In the event that Cache’s Actual
Operating EBITDA for the fiscal year is below (100%) of the Budgeted Operating
EBITDA for such fiscal year, then no bonus will be payable to the Executive.

 

(ii)                                  In the event that Cache’s Actual EBITDA
for the fiscal year is greater than 100% of the Budgeted EBIDTA for such fiscal
year, then that percentage of the Target Bonus payable will be payable up to a
maximum bonus of 200% of the Target Bonus (e.g., if the Actual Operating EBITDA
is 110% of the Budgeted Operating EBITDA, then 110% of the Targeted Bonus will
be payable, and if Actual Operating EBITDA is 150% of Budgeted Operating EBITDA,
then 150% of the Target Bonus will be payable, and if the Actual Operating
EBITDA is 210% of the Budgeted Operating EBITDA, then 200% of the Targeted
Bonus).  For the avoidance of doubt, Executive’s annual bonus for any fiscal
year shall not exceed 100% of his annual base salary for such fiscal year.

 

3

--------------------------------------------------------------------------------


 

(c)                                  If a percentage of the Target Bonus is
earned, it shall be payable to Executive within sixty (60) days after the close
of the Company’s fiscal year.  In addition, if Executive is working for the
Company during only a portion of the Company’s fiscal year, the percentage of
the Target Bonus that would be otherwise payable shall be pro-rated to reflect
that portion of the fiscal year worked by Executive; provided, however, that
Executive shall not receive any annual bonus for any fiscal year in which he is
terminated for cause (pursuant to Section 4.5 of this Agreement).

 

3.7                               First Year Bonus. Notwithstanding anything to
the contrary in this Agreement, in the event that the Executive is not entitled
to a bonus for the 2013 fiscal year pursuant to Section 3.6, then Executive
shall receive a bonus in the amount of $225,000.  Such bonus shall be payable to
Executive within sixty (60) days after the close of the Company’s fiscal year.

 

3.8                               Repayment of Bonuses.  If the audited annual
financial statements of the Company in respect of any year during the term of
this Agreement are subsequently restated due to a material error or fraud that,
in either such case, results in a material restatement of such financial
statements, Executive shall repay to the Company all or part of any bonus
received in respect of such year, as requested by the Company.

 

3.9                               Legal Expenses.  Executive shall be reimbursed
for his legal expenses incurred in connection with the review, negotiation, and
signing of this Agreement in the amount of $15,000.  Such payment shall be made,
on Executive’s behalf, to Mintz & Gold LLP, 470 Park Avenue South, New York, New
York 10016, within thirty (30) days of presentation of an invoice for such
expenses from Mintz & Gold LLP.

 

3.10                        Directors & Officers Insurance.  The Company shall
maintain directors and officers insurance coverage for Executive, in his
respective position(s) at the Company.

 

3.11                        Taxes and Withholdings.  Cache shall deduct and
withhold from all compensation and benefits under this Agreement all social
security and other federal, state and local taxes and charges which currently
are or which hereafter may be required by law to be so deducted and withheld.

 

4.0                               Termination Without Compensation

 

4.1                               Expiration; Mutual Agreement.  Executive’s
employment, and this Agreement, shall terminate on the Expiration Date.  In
addition, Executive’s employment, and this Agreement, may be terminated by
mutual written agreement of the parties, at any time.

 

4.2                               Resignation.

 

(a)                                 Executive shall submit written notice of his
resignation at least sixty (60) days prior to a specified termination date.

 

4

--------------------------------------------------------------------------------


 

(b)                                 In the event that Shareholder Approval (as
defined in the Investment Agreement, dated as of February 5, 2013, by and among
Cache, MFP Partners, L.P., and Mill Road Capital, L.P. (the “Investment
Agreement”)) has not been received or if the issuance of Shares contemplated by
the Investment Agreement have not closed, in each case, on or before July 5,
2013 (each a “Triggering Event”), then Executive may submit written notice of
his resignation — indicating that such resignation is pursuant to this
Section 4.2(b) — within thirty (30) calendar days after  the Triggering Event. 
Such notice shall indicate a specified termination date, which shall be no later
than sixty (60) calendar days after such notice is provided to Cache. 
Notwithstanding anything to the contrary in this Agreement, in the event that
Executive resigns his employment pursuant to this Section 4.2(b), then:

 

(i)                                     Cache will have no further liability or
obligation to Executive (or his executors, administrators, heirs, assigns or any
other person claiming under or through him), except for any unpaid salary or any
benefits accrued or vested as of the date of termination.  For the avoidance of
doubt, Executive shall not receive any Annual Bonus (or portion thereof) in the
event that Executive submits written notice of his resignation pursuant to this
Section 4.21(b).

 

(ii)                                  All of the 1,000,000 common stock options
Executive received pursuant to the Option Agreement which remain unvested as of
the date Executive submits written notice of his resignation to Cache shall
terminate immediately and automatically and, as of such time, the Executive
shall have no further rights with respect thereto.

 

(iii)                               Executive shall be released from, and Cache
will not seek to enforce, Executive’s post-employment non-competition
obligations to Cache, as expressly set forth in Section 7.2 of this Agreement,
effective immediately after the date of termination.

 

4.3                               Partial/Total Disability.  If Cache
determines, upon the advice of a licensed and board certified physician selected
by Cache, that Executive has become (or is expected to become) unable to perform
his essential duties and responsibilities, either with or without reasonable
accommodation, by reason of physical or mental illness, injury or incapacity for
six (6) continuous months or nine (9) months in a twelve (12) month period,
Cache may terminate Executive’s employment by written notice of the termination
date.  If Executive refuses to submit to a reasonable examination by such
physician, Cache shall have the right to conclude that Executive is disabled and
Executive shall be estopped from objecting to such conclusion.  During any
period of disability (prior to termination), Executive will receive his salary
in effect at the time of disability, less any amounts received as disability
benefits through any applicable disability program, Cache benefit plan or the
Social Security Administration.

 

4.4                               Death.  If Executive dies, Executive’s
employment, and this Agreement, shall terminate on the date of his death.

 

5

--------------------------------------------------------------------------------


 

4.5                               Cause.  Cache may terminate Executive’s
employment for “cause” at any time by written notice.  For purposes of this
Agreement, “cause” shall mean (a) Executive’s conviction, guilty plea or plea of
nolo contendere with respect to (i) any felony or (ii) any misdemeanor involving
fraud, theft, dishonesty, wrongful taking of property, embezzlement, bribery,
forgery or extortion; (b) Executive’s failure (other than by reason of illness,
injury or incapacity, pursuant to Section 4.3 hereof) to perform or fulfill any
of Executive’s material duties, responsibilities or obligations; (c) Executive’s
material neglect of Cache’s business (other than by reason of illness, injury or
incapacity, pursuant to Section 4.3 hereof); (d) Executive’s fraudulent,
unlawful, grossly negligent or willful misconduct in connection with Executive’s
duties; (e) Executive’s material breach of this Agreement (including, but not
limited to, any breach of Sections 6, 7, or 9 hereof) or any material policy or
procedure of Cache; (f) misappropriation of funds by Executive; or (g) substance
abuse, illegal drug use or habitual insobriety; provided, however, that cause
shall not exist under Sections 4.5(b) or 4.5(c) unless Cache provides written
notice to Executive indicating the circumstances that constitute cause, and
Executive refuses or fails to cure such circumstances (if susceptible to cure)
within thirty (30) calendar days after the receipt of such notice.

 

4.6                               Further Obligations.  In the event that
Executive’s employment is terminated for any of the reasons set forth in this
Section 4 (a “Termination without Compensation”), Cache will have no further
liability or obligation to Executive (or his executors, administrators, heirs,
assigns or any other person claiming under or through him), except for any
unpaid salary or any benefits accrued or vested as of the date of termination.

 

5.0                               Termination With Compensation

 

5.1                               (a)                                 At any
time prior to a “Change of Ownership or Control” of Cache (as defined herein),
Cache shall have the right to terminate Executive’s employment at any time
without cause by giving Executive thirty (30) days’ notice of the termination
date; provided, however, that Cache may, in lieu of notice, elect to terminate
Executive’s employment effective immediately and continue to pay to Executive
solely Executive’s annual base salary then in effect during such shortened
notice period.

 

(b)                                 In the event that Executive’s employment is
terminated pursuant to this Section 5.1, Cache shall provide Executive with the
following compensation and benefits:

 

(i)                                     Cache shall continue to pay Executive
his annual base salary then in effect for the balance of the three-year-term of
this Agreement, in accordance with Cache’s normal payroll practices; provided,
however, that:

 

(A)                               Any compensation Executive is to receive
pursuant to this Section 5.1(b)(i) shall be reduced, with immediate effect, by
any compensation Executive receives in connection with any employment or
consultant position he assumes during the period he is receiving compensation
pursuant to this Section 5.1(b)(i).  Executive further agrees that, immediately
upon his acceptance of any such position, he will notify Cache, in writing, of
his position and the compensation associated with such position so that Cache
may reduce the

 

6

--------------------------------------------------------------------------------


 

payments to be made to Executive, in accordance with this Section 5.1(b)(i). 
For the avoidance of doubt, all forms of compensation received by Executive from
such position, including any salary, draw, commissions, bonuses and benefits,
will be considered in determining the reduction of the payments pursuant to this
Section 5.1(b)(i).  Notwithstanding anything to the contrary in this Agreement,
the compensation Executive is to receive from Cache pursuant to this
Section 5.1(b)(i) shall not be reduced by any compensation Executive receives in
connection with his service on the Boards of Directors of The Boston Beer
Company, Inc., Godiva Chocolatier, Inc., or the Burlington Coat Factory, or as
an advisor to the Macellum Fund during the period he is receiving compensation
pursuant to this Section 5.1(b)(i).

 

(B)                               The compensation payable pursuant to this
Section 5.1(b)(i) shall commence being paid within sixty (60) days of the
Executive’s termination of employment; provided however, that if such sixty (60)
day period spans two (2) calendar years, then such payments shall commence in
the second calendar year.

 

(ii)                                  To the extent permitted under the
Company’s medical and dental insurance plan(s), Executive shall continue to be
eligible for coverage under the Company’s group medical and dental insurance
plan(s) which are generally made available to its senior executive officers (and
he shall continue to pay his portion of the premiums, at the same rate as though
he continued to be an employee of the Company) for the balance of the
three-year-term of this Agreement, subject to the eligibility and contribution
requirements, enrollment criteria and the other terms and conditions of such
plans, and Cache will continue to contribute to Executive’s group medical and
dental insurance premiums, at the same rate as though Executive continued to be
an employee of the Company.  Cache reserves the right to modify, amend and
eliminate any such plans, in its sole and absolute discretion; provided,
however, that:

 

(A)                               Such eligibility and payments shall cease upon
Executive becoming eligible for alternative medical and dental insurance
coverage through another employer. Executive must notify Cache within seven
(7) calendar days after the date Executive becomes covered by another group
health or dental insurance plan during the period that Executive is receiving
benefits pursuant to this Section 5.1(b)(ii).

 

(B)                               Nothing in this Section 5.1(b)(ii) shall be
construed as an agreement to fund or otherwise contribute to Executive’s
insurance premiums after the end of the three-year-term of this Agreement.

 

(C)                               Notwithstanding anything to the contrary in
this Section 5.1(b)(ii), if the Company determines, in its sole discretion, that
the provision of coverage pursuant to this Section 5.1(b)(ii) shall be
discriminatory under Section 105(h) of the Internal Revenue Code, the Company
may cease such coverage (and accompanying payments) and provide, in lieu of
coverage, a lump sum payment to Executive in the amount that Cache would have
paid on his behalf for such coverage.

 

(iii)                               To the extent permitted under the Option
Agreement, any of the 1,000,000 common stock options Executive received pursuant
to the Option Agreement which remain unvested as of the date of Executive’s
termination shall vest as of the date of Executive’s

 

7

--------------------------------------------------------------------------------


 

termination.  The other terms and conditions applicable to such options shall be
as set forth in the Option Agreement.

 

(c)                                  Executive shall not be entitled to any
compensation or benefits (including accelerated vesting) under
Section 5.1(b) unless Executive executes and delivers to Cache after notice of
termination a general release agreement acceptable in form and substance to
Cache, which includes Executive’s release of Cache from any obligations and
liabilities of any type whatsoever, except for Cache’s obligation to provide the
salary specified herein.  The parties acknowledge that the compensation and
benefits to be provided under Section 5.1(b) is in consideration for the
above-referenced release.

 

(d)                                 In the event that Executive dies during the
period he is receiving compensation and benefits pursuant to this
Section 5.1(b), Cache will have no further liability or obligation to Executive,
his executor, administrators, heirs, assigns or any other persons claiming under
or through him as of the date of Executive’s death.

 

(e)                                  Upon any termination under this
Section 5.1, Cache shall have no further obligation to Executive, his executor,
administrators, heirs, assigns or any other persons claiming under or through
him other than: (i) any unpaid salary or any benefits accrued or vested as of
the date of termination; and (ii) to pay Executive the compensation and benefits
specified in this Section 5.1 in exchange for the above-referenced release.

 

5.2                               (a)                                 If, during
Executive’s employment with Cache, there is a “Change of Ownership or Control”
of Cache, Cache may terminate Executive’s employment by providing written notice
at least thirty (30) days prior to the termination date.  Upon the occurrence of
a Change of Ownership or Control followed at any time during the term of this
Agreement by the termination of Executive’s employment, other than for
Partial/Total Disability, Death or Cause, as defined, respectively, in Sections
4.3, 4.4 and 4.5 of this Agreement, the provisions of Section 5.2(b) of this
Agreement shall apply.

 

(b)                                 In the event that Executive’s employment is
terminated following a Change of Ownership or Control, as set forth in
Section 5.2(a), Executive shall receive a one-time payment equal to twenty-four
(24) months of Executive’s annual base salary then in effect; provided, however,
that:

 

(i)                                     Executive shall not be entitled to any
compensation under this Section 5.2 unless Executive executes and delivers to
Cache after notice of termination or notice of resignation, whichever is
applicable, a general release agreement acceptable in form and substance to
Cache, which includes Executive’s release of Cache from any obligations and
liabilities of any type whatsoever, except for Cache’s obligation to provide the
salary specified herein.  The parties acknowledge that the salary to be provided
under this Section 5.2 is in consideration for the above-referenced release.

 

(ii)                                  The compensation payable pursuant to this
Section 5.2 shall be paid within sixty (60) days of the Executive’s termination
of employment; provided however, that if such

 

8

--------------------------------------------------------------------------------


 

sixty (60) day period spans two (2) calendar years, then such payment shall
commence in the second calendar year.

 

(c)                                  Upon any termination under this
Section 5.2, Cache shall have no further obligation to Executive, his executor,
administrators, heirs, assigns or any other persons claiming under or through
him other than: (i) any unpaid salary or any benefits accrued or vested as of
the date of termination; and (ii) to pay Executive the salary specified in this
Section 5.2 in exchange for the above-referenced release.

 

(d)                                 Subject to the last sentence of this
paragraph, for purposes of this Section 5.2, “Change of Ownership or Control”
shall mean the occurrence of one or more of the following three events:  (i) any
person becomes a beneficial owner (as such term is defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) directly or
indirectly of securities representing more than 50% of the total number of votes
that may be cast for the election of directors of Cache; (ii) within two years
after a merger, consolidation, liquidation or sale of assets involving Cache, or
a contested election of a Cache director, or any combination of the foregoing,
the individuals who were directors of Cache immediately prior thereto shall
cease to constitute a majority of the Board; or (iii) within two years after a
tender offer or exchange offer for voting securities of Cache, the individuals
who were directors of Cache immediately prior thereto shall cease to constitute
a majority of the Board.

 

6.0                               Return of Property

 

Immediately upon termination of Executive’s employment, and at any time
requested by the Board, Executive shall deliver to Cache (and shall not keep in
his possession, recreate or deliver to any other person or entity): (a) all data
and information in his possession, custody or control relating in any way to
Cache or the performance of Executive’s duties for Cache and in any way obtained
by Executive during or because of his employment with Cache, including, but not
limited to, all documents, correspondence, notebooks, reports, computer
programs, and all materials (including computer discs and other electronic
media) containing Confidential Information (as defined in Section 7.1), and any
copies thereof; and (b) all tangible property belonging or licensed to Cache,
including, without limitation cell phones, facsimile machines, computers,
identification cards, and credit cards.

 

7.0                               Confidentiality; Non-Competition;
Non-Solicitation

 

7.1                               Confidentiality and Nondisclosure of
Information.

 

(a)                                 During Executive’s employment with Cache, he
will have access to Cache’s trade secrets and confidential or proprietary
information related to the business of the Company, and its respective customers
and suppliers, including by way of example and without limitation, information
and knowledge pertaining to products, inventions, innovations, designs,
processes, drawings, writings, ideas, reports, manuals, computer programs,
inventory, contracts business plans or strategy, operating plans, sales plans,
marketing plans, methods of operation, financial or proprietary information
about costs, profits, markets or sales, lists of customers, clients or suppliers
(or prospective customers, clients or suppliers), customer preferences, credit
and

 

9

--------------------------------------------------------------------------------


 

financial data, plans for future development, and other information of a similar
nature (all of which, excluding information and materials which are or become
generally available to the public other than as a result of disclosure by
Executive or his representatives, hereinafter are referred to as “Confidential
Information”).  Executive acknowledges that the Confidential Information
constitutes a valuable, special and unique asset of Cache as to which Cache has
the right to retain and hereby does retain all of its proprietary
interests.  However, access to and knowledge of the Confidential Information is
essential to the performance of Executive’s duties.  In recognition of this
fact, Executive agrees that he will not, during or after his employment with
Cache, disclose any of the Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
(except as necessary in the performance of his duties during his employment with
Cache) or make use of any of the Confidential Information for his purposes or
those of another.

 

(b)                                 In the event Executive is requested pursuant
to, or required by, applicable law, regulation or legal process to disclose any
of the Confidential Information, Executive shall provide Cache with prompt
written notice of such requirement or request so that Cache may, at its own
expense, seek a protective order or other appropriate remedy, or waive
compliance with the provisions of this Section 7.1 to the extent required to
comply with the request or order.  If a protective order or other appropriate
remedy is not obtained and/or if reasonable proof thereof is not given by Cache
to Executive by written notice and received by Executive no later than one
(1) business day preceding the date on which such disclosure is required, or if
Cache waives compliance with the provisions of this Section 7.1, then Executive
may disclose only that portion of the Confidential Information as is legally
required and will exercise reasonable efforts to ensure that the Confidential
Information will be treated as confidential.

 

7.2                               Non-competition.  Executive hereby covenants
and agrees that, during his employment and for the greater of one (1) year after
the termination of his employment for any reason, or the period Executive
receives compensation pursuant to Section 5.1, as applicable, Executive will
not, directly or indirectly, as employee, agent, consultant, equity holder,
director, manager, partner or in any other individual or representative
capacity, without the prior written authorization of Cache’s Board, own,
operate, manage, control, engage in, invest in or participate in any manner in,
act as a consultant or advisor to, render services for (alone or in association
with any person or entity) in any capacity, or otherwise assist any Competing
Business.  For purposes of this Agreement, “Competing Business” means any person
or entity which operates specialty clothing retail stores on a national basis
(i.e., in more than ten (10) states); provided, however, that: (a) nothing in
this Agreement shall be construed to prevent ownership by Executive of in the
aggregate less than five (5%) percent of the outstanding shares of capital stock
of a corporation with a class of equity securities held of record by more than
five hundred (500) persons entitled to vote for the election of directors, and
(b) Executive’s service on the Boards of Directors of The Boston Beer
Company, Inc., Godiva Chocolatier, Inc., and the Burlington Coat Factory, and as
an advisor to the Macellum Fund, shall not constitute a violation of Executive’s
obligations under this Section 7.2.

 

7.3                               Non-Solicitation.  Executive hereby covenants
and agrees that he shall not, directly or indirectly, for himself or on behalf
of any other person or entity, during his employment and for two (2) years
following termination of his employment for any reason, solicit, divert, or take

 

10

--------------------------------------------------------------------------------


 

away (or attempt to solicit, divert or take away), or otherwise interfere with:
(a) the agreements and/or existing relationships of Cache with any of its
employees, agents, independent contractors, suppliers, or vendors, or (b) the
relationships of Cache with any prospective employees, agents, independent
contractors, suppliers, or vendors with whom Executive had any contact or
involvement on behalf of Cache during his employment.

 

7.4                               Reasonable Restrictions.  Executive
acknowledges and agrees that the provisions of Section 7.0 are reasonable and
necessary to protect the legitimate business interests of Cache. Executive
represents and warrants that the provisions of Section 7.0 will not
substantially impair his ability to earn a livelihood, nor will such provisions
cause Executive undue hardship.

 

7.5                               Blue-Penciling. If, at the time of enforcement
of any of the provisions of Section 7.0, it shall be adjudged that the duration,
scope, geographic area or other restrictions stated herein are unreasonable
under circumstances then existing, Executive and the Company agree that the
maximum duration, scope, geographic area or other restrictions deemed reasonable
under such circumstances by such court (or arbitrator, as applicable) shall be
substituted for the stated duration, scope, geographic area or other
restrictions.

 

8.0                               Cooperation by Executive

 

﻿﻿Executive agrees, during and after his employment with Cache, to cooperate
with Cache in any legal proceedings or with respect to any legal or regulatory
matters relating to the period of Executive’s employment with Cache, provided
that any reasonable travel, room and board expenses which Executive incurs in
rendering such cooperation will be reimbursed by Cache.

 

9.0                               No Disparagement

 

9.1                               Executive agrees, both during and after
Executive’s employment with Cache, not to publish or communicate any Disparaging
(as defined below) remarks, comments or statements regarding Cache or any of
Cache’s officers, or any member of Cache’s Board.

 

9.2                               Cache agrees, both during and after
Executive’s employment with Cache, not to publish or communicate any Disparaging
remarks, comments or statements regarding Executive for any reason whatsoever.

 

9.3                               “Disparaging” remarks, comments or statements
are those that impugn the character, honesty, integrity, morality, business
acumen, abilities or any aspect of the operations or business of the individual
or entity being disparaged; provided, however, that nothing in this Agreement
shall preclude a party from providing truthful testimony, as may be required by
applicable law, regulation or legal process.

 

11

--------------------------------------------------------------------------------


 

10.0                        Injunctive Relief; Survival

 

10.1                        Executive acknowledges that damage to Cache from
Executive’s breach of any of the provisions of Sections 6, 7 or 9 of this
Agreement cannot be remedied solely by the recovery of damages, and would result
in irreparable injury to Cache.  Executive, therefore, agrees that in the event
of any breach or threatened breach of any of the provisions of Sections 6, 7 and
9 of this Agreement, Cache shall have the right, notwithstanding Section 14.0,
to seek in a court of competent jurisdiction, and to receive from such court,
immediate injunctive relief without the posting of any bond or other security.
Nothing contained herein shall be construed as limiting or prohibiting Cache
from pursuing any other remedies available to it in law or equity for any such
breach or threatened breach of this Agreement.

 

10.2                        The provisions of Sections 3.5, 6, 7, 8, 9, 10, 11
and 12 shall survive the termination of this Agreement and of Executive’s
employment.

 

11.0                        Assignability; Binding Effect

 

The terms and provisions of this Agreement shall be binding upon and inure to
the benefit of Cache and its successors and assigns. This Agreement calls for
the provision of personal services and, accordingly, shall not be assignable by
Executive.

 

12.0                        Miscellaneous

 

12.1                        This Agreement supersedes all prior agreements
between the parties.  None of the terms of this Agreement shall be deemed to be
waived or modified, nor shall this Agreement be renewed, or extended, except by
an express agreement in writing, signed by Executive and the Chairman of the
Compensation Committee of Cache’s Board of Directors, or his or her
designee.  There are no representations, promises, warranties, covenants or
undertakings, other than those contained in this Agreement, which represents the
entire understanding and agreement of the parties.

 

12.2                        The failure of a party hereto to enforce, or the
delay by a party hereto to enforce, any of its rights under this Agreement shall
not be construed as a waiver of any such party’s rights hereunder.  Paragraph
headings contained in this Agreement have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and shall not
affect the interpretation of any provision hereof.  In the event any of the
provisions of this Agreement, or any portion thereof, shall be held to be
invalid or unenforceable, the validity and enforceability of the remaining
provisions hereof shall not be affected or impaired but shall remain in full
force and effect.

 

12.2                        Any notices under this Agreement shall be in writing
and shall be given by personal delivery, facsimile, by certified or registered
letter, return receipt requested, or a nationally-recognized overnight delivery
service; and shall be deemed given when personally delivered, upon actual
receipt of the facsimile or certified or registered letter, or on the business
day next following delivery to a nationally-recognized overnight delivery
service at the addresses set forth

 

12

--------------------------------------------------------------------------------


 

below in this Agreement or to such other address or addresses as either party
shall have specified in writing to the other party hereto.

 

If to Cache:

 

Chairman, Compensation Committee

1440 Broadway

New York, New York 10018

 

If to Executive, to him at such address as he shall have provided to Cache, with
a copy to:

 

Harvey Horowitz

Mintz & Gold LLP

470 Park Avenue South

New York, NY 10016

 

13.0                        Section 409A Compliance

 

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and will be interpreted in a manner
intended to comply with Section 409A of the Code.  Notwithstanding anything
herein to the contrary, (a) if at the time of Executive’s termination of
employment with Cache he is a “specified employee” as defined in Section 409A of
the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
Cache will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided) until the date that is six (6) months following the
termination of employment with Cache (or the earliest date as is permitted under
Section 409A of the Code) and (b) if any other payments of money or other
benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax.  To the extent any reimbursements or in-kind benefits due under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv).  Each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code.  All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” within the meaning of such term under Section 409A of the Code.

 

13

--------------------------------------------------------------------------------


 

14.0                        Choice of Law; Arbitration

 

14.1                        Choice of Law. This Agreement shall be governed and
construed in accordance with the laws of the State of New York.  Any action
brought in connection herewith shall be brought in the federal or New York State
courts sitting in the City of New York, County of New York.

 

14.2                        Arbitration.  The parties agree that any and all
disputes between Executive and the Company arising out of, relating to or
concerning this Agreement or Executive’s employment shall be submitted
exclusively to confidential, final and binding arbitration before the American
Arbitration Association. The parties hereby agree to arbitrate any disputes, in
New York, New York, under the American Arbitration Association’s Employment
Arbitration Rules, and both parties specifically consent to personal
jurisdiction in such forum. Each party shall pay its own expenses of arbitration
and the expenses of the arbitrator shall be equally shared by the parties to the
arbitration.  Nothing herein shall prevent the Company from seeking and
obtaining injunctive relief from a court with respect to any violation or
potential violation of any of the provisions of Sections 6, 7, 8 or 9 of this
Agreement.  The parties specifically waive their respective right to a trial by
jury for any dispute or controversy arising out of, relating to or concerning
this Agreement or Executive’s employment.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement on the date first above written.

 

 

CACHE, INC.

EXECUTIVE

 

 

 

 

By:

/s/ Margaret Feeney

 

By:

/s/ Jay Margolis

Name:

Margaret Feeney

 

 

Jay Margolis

Title:

EVP and CFO

 

 

Date:

February 5, 2013

 

 

 

14

--------------------------------------------------------------------------------